—Appeal by the defen*548dant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered September 19, 1994, convicting him of resisting arrest and disorderly conduct, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed, with costs.
The defendant’s contention that the evidence was insufficient to prove his guilt of disorderly conduct and resisting arrest is unpreserved for appellate review, as his motion for a trial order of dismissal was not addressed to those charges (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contentions, the evidence of his intoxication created an issue of fact as to whether the defendant was capable of forming the requisite intent (see, Penal Law § 15.25; People v Goodman, 152 AD2d 705; People v Lang, 143 AD2d 685). Upon the exercise of our factual review power, we are satisfied that the determination of the trial court was not against the weight of the evidence (see, CPL 470.15 [5]). Ritter, J. P., Thompson, Pizzuto and Hart, JJ., concur.